DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-4, 16, and 18-20 are objected to because of the following informalities:
In claim 3, line 3, “during execution of the executing” is redundant and should merely read “during execution of the”.  
In claim 4, line 3, “accessing agents monitoring” should read “accessing the software agents monitoring” as the limitation has antecedent basis in claim 1 or should be amended to make it clear the agents are “other” or “separate” agents from the recited software agents.
In claim 4, line 5, “accessing native sensors and trainee group sensors” should read “accessing the native sensors and the trainee group sensors” as the limitations have antecedent basis in claim 1.
In claim 16, line 7, “during execution of the executing” is redundant and should merely read “during execution of the”.
In claim 18, line 5, “each of action taken” should read “each action taken”.
In claim 19, line 10, “initiates a group training exercise” should read “initiates the group training exercise” as the limitation has antecedent basis in the preamble of the claim.
In claim 20, line 3, “accessing agents monitoring” should read “accessing the software agents monitoring” as the limitation has antecedent basis in claim 19 or should be amended to make it clear the agents are “other” or “separate” agents from the recited software agents.
In claim 20, line 5, “accessing native sensors and trainee group sensors” should read “accessing the native sensors and the trainee group sensors” as the limitations have antecedent basis in claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the group virtual sensors" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6-10 of prior U.S. Patent No. 10,600,335. This is a statutory double patenting rejection.
With regards to claim 15 of the instant application, claim 6 of the ‘335 patent provides a teaching of a non-transitory, computer-readable storage medium comprising instructions for implementing an adaptive group training exercise, wherein a processor executes the instructions (Col 35, lines 6-9) to: 
access a virtual system and initiate a group training exercise for training a trainee group comprising one or more trainees (Col 35, lines 10-12), 
the group training exercise comprising one or more challenges to the virtual system (Col 35, lines 12-14), 
each of the one or more challenges comprising a pre-defined sequence including one or more injectable events (Col 35, lines 14-15); 
control subsequent execution of the group training exercise comprising injecting the injectable events (Col 35, lines 16-17); and 
evaluate performance of the trainee group during the subsequent execution of the group training exercise (Col 35, lines 18-20), comprising: 
analyzing actions taken by the trainee group in response to each of the injections (Col 35, lines 21-22), and 
attributing one or more of the actions taken to a trainee (Col 35, lines 22-23).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 8-9, 12, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 6-13 of U.S. Patent No. 10,600,335 in view of Sadeh-Koniecpol et al. (US PGPub 20140199663), hereinafter referred to as Sadeh. 
With regards to claim 1 of the instant application, claims 1, 2, and 4 of the ‘335 patent provides a teaching of a system for evaluating collective expertise of a group of trainees, comprising: 
software agents configured to access data captured by trainee group sensors and from native sensors installed on the trainee operated media devices (Col 34, lines 52-62), and 
the central processor station configured to: generate a virtual training program comprising a virtual network (Col 34, lines 22-28 and lines 52-69; virtual system and virtual network); 
initiate a corresponding group training exercise for two or more trainees (Col 34, lines 22-24), 
the group training exercise comprising one or more challenges (Col 34, lines 24-26), 
each of the one or more challenges comprising a first pre-defined sequence of one or more injectable events (Col 34, lines 26-28); 
control a subsequent execution of the group training exercise comprising injecting the injectable events (Col 34, lines 29-31); and 
execute a group performance evaluation of the trainee group during the subsequent execution of the group training exercise (Col 34, lines 32-34), and 
automatically and in real-time during the subsequent execution of the group training exercise, adapt the group training exercise (Col 34, lines 39-42) comprising: 
stopping the first pre-defined sequence (Col 34, line 42) and 
starting a second pre-defined sequence of one or more second injectable events (Col 34, line 43-44).
While the cited claims of the ‘335 patent are separate embodiments, one of ordinary skill in the art would have found them obvious to combine as the features are known processes that can be added using the known technique of coding the steps to improve the base computing system/central processing station and thereby makes the features integral within one embodiment to provide the users the benefits of all of the claimed features.
The ‘335 patent is silent on the teachings of a central processor station, comprising: virtual network computing connections to trainee operated media devices; a control station coupled to the trainee operated media devices, the control station comprising a user display and a user operated control device; and wherein a user operates the control station to monitor the group training exercise. However, the Sadeh reference provides a teaching of a cybersecurity training system including a central processor station (Fig 2, Refs 35, 1010, 1012; Paragraphs 0037, 0067, 0072 teach an analysis host computer, administrator clients/devices, and a central storage system for the system all centrally connected to the plurality of user devices by a communication network), comprising: virtual network computing connections to trainee operated media devices (Paragraph 0067; communications networks 1009 connects the host computer and administrator clients to the plurality of user devices (trainee operated media devices)); a control station coupled to the trainee operated media devices (Paragraph 0067; communications networks 1009 connects the host computer and administrator clients to the plurality of user devices (trainee operated media devices)), the control station comprising a user display (Paragraph 0047 teaches the administrator client includes a user interface which includes displays per paragraph 0073) and a user operated control device (Paragraph 0047; Fig 1, Ref 35; Administrator client); and wherein a user operates the control station to monitor the group training exercise (Abstract; Paragraphs 0045, 0048 teach the system includes interface for the administrator to view, edit, and evaluate users (trainee) performance within the training and exercises).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘335 patent with the features of a central processor station, control station with a display and control device, and a network connection of the central systems and the trainee/user devices, as taught by Sadeh, as the reference and the patent are directed to cybersecurity training systems, in order to provide an instructor/administrator the ability to oversee the trainee training and exercises and provide updates and edits to the training.
With regards to claim 3 of the instant application, claim 3 of the ‘335 patent provides a teaching of wherein: evaluating performance of the trainee group comprises: performing a first evaluation in real-time during execution of the executing group training exercise (Col 34, lines 46-48) and a second evaluation after completion of the group training exercise (Col 34, lines 49-50), and determining an action taken is one of correct and not correct based on an injected event (Col 34, lines 51-52); wherein controlling subsequent execution of the group training exercise further comprises changing a state of the virtual network based on the actions taken (Col 34, lines 53-55).
With regards to claim 4 of the instant application, claim 4 of the ‘335 patent provides a teaching of wherein the central processor station is configured to attribute actions taken to an individual trainee by: 
accessing agents monitoring the virtual network to identify sources of the actions taken (Col 34, lines 58-59); 
accessing native sensors and trainee group sensors to identify specific trainees taking actions, times of taking actions, and content of the actions (Col 34, lines 60-62); 
comparing the sources, specific trainees, times and content to the actions taken to determine the sources of the actions taken (Col 34, lines 63-65); and 
comparing the content derived from the native sensors to stored, physical characteristics of the trainees (Col 34, lines 58-59).
With regards to claim 5 of the instant application, claim 5 of the ‘335 patent provides a teaching of wherein the virtual training program is instantiated on a plurality of virtual machines hosted on the central processor station (Col 35, lines 1-3), wherein the central processor station is configured to execute a group training exercise adaptation based on an availability of virtual machine resources (Col 35, lines 4-5).
The ‘335 patent is silent on the teachings of a plurality of trainee operated media devices, said devices accessing virtual machines. However, the Sadeh reference provides a teaching of trainee operated media devices (Paragraph 0067; communications networks 1009 connects the host computer and administrator clients to the plurality of user devices (trainee operated media devices)) connected to a central processor/host computer/storage system which would include the virtual machines of the ‘335 patent operated on a central system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘335 patent with the features of a plurality of trainee operated media devices connected to a central processor and host computer, as taught by Sadeh, wherein the virtual machines are hosted on the central processor, as taught by the ‘335 patent, as the reference and the patent are directed to cybersecurity training systems, in order to provide virtual access to the training program by the user media devices and allow a plurality of trainees to participate.
With regards to claim 8 of the instant application, the ‘335 patent is silent on the teachings of wherein the control station is configured to allow the user to manually inject events and adaptations. However, the Sadeh reference teaches wherein the control station is configured to allow the user to manually inject events and adaptations (Paragraphs 0008, 0045, 0059, 0080 teach the administrator interface/client includes the functions for an administrator to select, schedule, and assign training interventions (injectable events and adaptions)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘335 patent with the features of allowing the administrator user to manually assign and start training interventions into the trainee training exercises, as taught by Sadeh, as the reference and the patent are directed to cybersecurity training systems, in order to provide an administrator the ability to oversee trainee performance and update and adapt the training as needed.
With regards to claim 9 of the instant application, claim 1 of the ‘335 patent provides a teaching of wherein the central processor station is configured to analyze actions taken by the trainee group in response to each of the injections (Col 34, lines 35-36).
With regards to claim 12 of the instant application, claim 3 of the ‘335 patent provides a teaching of wherein the adaptation comprises a change of state of the virtual network (Col 34, lines 54-55).
With regards to claim 16 of the instant application, claims 7-10 of the ‘335 patent provides a teaching of 
wherein the processor executes automatically and in real-time during execution of the group training exercise (Col 35, lines 25-26), 
a group training exercise adaptation based on the evaluated performance of the trainee group comprising stopping the pre-defined sequence (Col 35, lines 27-29) and 
starting a second pre-defined sequence of one or more second injectable events (Col 35, lines 29-30), 
wherein the processor evaluates performance of the trainee group by: performing a first evaluation in real-time during execution of the executing group training exercise (Col 35, lines 34-35) and a second evaluation after completion of the group training exercise (Col 35, lines 35-37); and 
determining an action taken is one of correct and not correct based on an injected event (Col 35, lines 38-39); 
wherein controlling subsequent execution of the group training exercise comprises changing a state of the virtual system based on actions taken (Col 35, lines 40-42), 
wherein the processor attributes the actions taken to a trainee (Col 35, lines 44-45) by: 
accessing agents monitoring the virtual system to identify sources of the actions taken (Col 35, lines 46-47); 
accessing native sensors and trainee group sensors to identify specific trainees taking actions, times of taking actions, and content of the actions (Col 35, lines 48-50); 
comparing the sources, specific trainees, times and content to the actions taken to determine the sources of the actions taken (Col 35, lines 51-53); and 
comparing the content derived from the native sensors to stored, physical characteristics of the trainees (Col 35, lines 54-55), 
wherein the virtual system is instantiated on a plurality of virtual machines hosted on a physical computing platform (Col 35, lines 57-59), 
wherein the processor executes a group training exercise adaptation based on availability of virtual machine resources (Col 35, lines 59-61).
While the cited claims of the ‘335 patent are separate embodiments, one of ordinary skill in the art would have found them obvious to combine as the features are known processes that can be added using the known technique of coding the steps to improve the base computing system/central processing station and thereby makes the features integral within one embodiment to provide the users the benefits of all of the claimed features.
With regards to claim 17 of the instant application, claim 11 of the ‘335 patent provides a teaching of a method, implemented by a central processor station, for evaluating collective expertise of a group of trainees (Col 35, lines 62-64), comprising: 
the central processor station (Col 35, line 65; the computer performing the method) generating a virtual training program comprising a virtual network (Col 35, lines 65-66; Col 36, lines 21-22; the system initiates a virtual system (training program) comprising a virtual network); 
deploying software agents configured to access data captured by trainee group sensors and from native sensors installed on the trainee operated media devices (Col 34, lines 52-62); 
initiating a group training exercise (Col 35, line 65), corresponding to the virtual training program, for two or more trainees (Col 35, line 63), the group training exercise comprising one or more challenges (Col 35, line 66-67), each of the one or more challenges comprising a first pre-defined sequence of one or more injectable events (Col 35, line 67 - Col 36, line 2); 
controlling a subsequent execution of the group training exercise comprising injecting the injectable events (Col 36, line 3-9); 
executing a collective performance evaluation of the trainee group during the subsequent execution of the group training exercise (Col 36, line 4-6); and 
based on the collective performance evaluation, automatically and in real-time during the subsequent execution of the group training exercise (Col 36, line 14-17), adapting the group training exercise comprising: 
stopping the first pre-defined sequence (Col 36, line 17-18), and 
starting a second pre-defined sequence of one or more second injectable events (Col 36, line 18-20).
While the ‘335 patent teaches a plurality of trainees, the ‘335 patent is silent on the teachings of one or more media devices under operation of individual trainees; the first pre-defined sequence corresponding to a first pre-defined state of the virtual network; providing a visual display of the group training exercise at a control station in communication with the central processor station, the control station comprising a user display and a user operated control device; and the second pre-defined sequence corresponding to a second pre-defined state of the virtual network. However, the Sadeh reference provides a teaching of a cybersecurity training system including one or more media devices under operation of individual trainees (Fig. 2; Paragraphs 0067-0068 teach a plurality of user operated training devices); the first pre-defined sequence corresponding to a first pre-defined state of the virtual network (Paragraphs 0043, 0059 teach the system includes contextual and attribute data for a training intervention which can include a type of cyber security attack and starting or changing the attack thereby changing the state/status of the system upon a first intervention); providing a visual display of the group training exercise at a control station in communication with the central processor station (Abstract; Paragraphs 0045, 0048 teach the system includes interface for the administrator to view, edit, and evaluate users (trainee) performance within the training and exercises; Paragraph 0067 teaches the admin clients, central host system, and central storage system are connected by the communication network), the control station comprising a user display (Paragraph 0047 teaches the administrator client includes a user interface which includes displays per paragraph 0073) and a user operated control device (Paragraph 0047; Fig 1, Ref 35; Administrator client); and the second pre-defined sequence corresponding to a second pre-defined state of the virtual network (Paragraphs 0043, 0059 teach the system includes contextual and attribute data for a training intervention which can include a type of cyber security attack and starting or changing the attack thereby changing the state/status of the system upon a second intervention as the prior art teaches the administrator can perform multiple interventions and update the interventions while a user is completing the training).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘335 patent with the features of a plurality of trainee devices, contextual and status data for training interventions, a control station with a display and control device, and a network connection of the central systems and the trainee/user devices, as taught by Sadeh, as the reference and the patent are directed to cybersecurity training systems, in order to provide an instructor/administrator the ability to oversee the trainee training and exercises and provide updates and edits to the training. One of ordinary skill in the art would have found it obvious to use the contextual data with the training interventions as part of the training sequences to establish the state/status of the training system (i.e. under attack or a type of attack) and using the plurality of training devices as part of the system connected via the communication network. Upon such modifications, the system would include communication with one or more media devices under operation of individual trainees; one or more media devices under operation of individual trainees; the first pre-defined sequence corresponding to a first pre-defined state of the virtual network; providing a visual display of the group training exercise at a control station in communication with the central processor station, the control station comprising a user display and a user operated control device; and the second pre-defined sequence corresponding to a second pre-defined state of the virtual network.
With regards to claim 18 of the instant application, claims 12 and 13 of the ‘335 patent provides a teaching of wherein the virtual network is a virtual cyber range comprising one or more virtual network components (Col 36, line 21-23), the virtual network and each of the virtual network components instantiated on a virtual machine (Col 36, line 23-25), wherein the one or more challenges comprise a simulated cyber warfare attack (Col 36, line 25-26), and wherein evaluating execution of the group training exercise comprises receiving and evaluating each of action taken (Col 36, line 27-29).
With regards to claim 19 of the instant application, claims 6-7 and 9 of the ‘335 patent provides a teaching of a non-transitory computer-readable storage medium comprising machine instructions, executable by a processor for initiating, controlling, and adapting a group training exercise, and for evaluating collective expertise of a group of trainees performing the group training exercise (Col 35, lines 6-9), wherein the processor: 
generates a virtual training program comprising a virtual network (Col 34, lines 22-28 and lines 52-69; virtual system and virtual network); 
deploys software agents configured to access data captured by trainee group sensors and from native sensors installed on trainee operated media devices in communication with the processor (Col 35, lines 46-50); 
initiates a group training exercise for two or more trainees (Col 35, lines 10-12), 
the group training exercise comprising one or more challenges (Col 35, lines 12-13), 
each of the one or more challenges comprising a first pre-defined sequence of one or more injectable events (Col 35, lines 13-15), 
controls a subsequent execution of the group training exercise comprising injecting the injectable events (Col 35, lines 16-17); 
executes a collective performance evaluation of the trainee group during the subsequent execution of the group training exercise (Col 35, lines 18-20); and 
based on the collective performance evaluation, automatically and in real-time during the subsequent execution of the group training exercise, adapts the group training exercise (Col 35, lines 25-28), wherein the processor: 
stops the first pre-defined sequence (Col 35, lines 28-29), and 
starts a second pre-defined sequence of one or more second injectable events (Col 35, lines 29-30).  
The ‘335 patent is silent on the teachings of the virtual network having one or more pre-defined state; the first pre-defined sequence corresponding to a first pre-defined state of the virtual network; provides a visual display of the group training exercise at a control station in communication with the processor, the control station comprising a user display and a user operated control device; and the second pre-defined sequence corresponding to a second pre-defined state of the virtual network. However, the Sadeh reference provides a teaching of a cybersecurity training system including having one or more pre-defined state (Paragraphs 0043, 0059 teach the system includes contextual and attribute data for a training intervention which can include a type of cyber security attack and starting or changing the attack thereby having a plurality of training and system states); the first pre-defined sequence corresponding to a first pre-defined state of the virtual network (Paragraphs 0043, 0059 teach the system includes contextual and attribute data for a training intervention which can include a type of cyber security attack and starting or changing the attack thereby changing the state/status of the system upon a first intervention); provides a visual display of the group training exercise at a control station in communication with the processor (Abstract; Paragraphs 0045, 0048 teach the system includes interface for the administrator to view, edit, and evaluate users (trainee) performance within the training and exercises; Paragraph 0067 teaches the admin clients, central host system, and central storage system are connected by the communication network), the control station comprising a user display (Paragraph 0047 teaches the administrator client includes a user interface which includes displays per paragraph 0073) and a user operated control device (Paragraph 0047; Fig 1, Ref 35; Administrator client); and the second pre-defined sequence corresponding to a second pre-defined state of the virtual network (Paragraphs 0043, 0059 teach the system includes contextual and attribute data for a training intervention which can include a type of cyber security attack and starting or changing the attack thereby changing the state/status of the system upon a second intervention as the prior art teaches the administrator can perform multiple interventions and update the interventions while a user is completing the training).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘335 patent with the features of a plurality of states based on editing the contextual data and training attributes, contextual and status data for training interventions, a control station with a display and control device, and a network connection of the central systems and the trainee/user devices, as taught by Sadeh, as the reference and the patent are directed to cybersecurity training systems, in order to provide an instructor/administrator the ability to oversee the trainee training and exercises and provide updates and edits to the training. One of ordinary skill in the art would have found it obvious to use the contextual data with the training interventions as part of the training sequences to establish the state/status of the training system (i.e. under attack or a type of attack) and using the plurality of training devices as part of the system connected via the communication network. Upon such modifications, the system would include having one or more pre-defined state; the first pre-defined sequence corresponding to a first pre-defined state of the virtual network; provides a visual display of the group training exercise at a control station in communication with the processor, the control station comprising a user display and a user operated control device; and the second pre-defined sequence corresponding to a second pre-defined state of the virtual network.
With regards to claim 20 of the instant application, claims 9 of the ‘335 patent provides a teaching of wherein the processor attributes actions taken to an individual trainee by: 
accessing agents monitoring the virtual network to identify sources of the actions taken (Col 35, lines 46-47); 
accessing native sensors and trainee group sensors to identify specific trainees taking actions, times of taking actions, and content of the actions (Col 35, lines 48-50); 
comparing the sources, specific trainees, times and content to the actions taken to determine the sources of the actions taken (Col 35, lines 51-53); and 
comparing the content derived from the native sensors to stored, physical characteristics of the trainees (Col 35, lines 54-55).
Claims 1, 3, 12, 13, 15, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4, 7, 9, 11, and 14 of U.S. Patent No. 11,302,215 in view of Sadeh. 
With regards to claim 1 of the instant application, claims 1, 2, 4, and 9 of the ‘215 patent provides a teaching of a system for evaluating collective expertise of a group of trainees (Col 34, lines 55-57), comprising: 
a central processor station (Col 34, lines 58; the processors), comprising: 
virtual network computing connections to trainee operated media devices (Col 34, line 65 - Col 35, line 4; communication between the virtual machines on the trainee media devices and the processor), 
software agents configured to access data captured by trainee group sensors and from native sensors installed on the trainee operated media devices (Col 35, lines 57-61), and 
the central processor station configured to: generate a virtual training program comprising a virtual network (Col 34, line 62); 
initiate a corresponding group training exercise for two or more trainees (Col 34, lines 64-66; Col 35, lines 5-8; plurality of trainee media devices having a loaded and executed group training exercise), 
the group training exercise comprising one or more challenges (Col 35, line 9), 
each of the one or more challenges comprising a first pre-defined sequence of one or more injectable events (Col 35, lines 9-12); 
control a subsequent execution of the group training exercise comprising injecting the injectable events (Col 35, lines 33-36; adding (injecting) injectable events); and 
execute a group performance evaluation of the trainee group during the subsequent execution of the group training exercise (Col 35, lines 16-17), and 
automatically and in real-time during the subsequent execution of the group training exercise, adapt the group training exercise (Col 35, lines 18-19; see also Col 35, lines 20-22) comprising: 
stopping the first pre-defined sequence (Col 35, lines 24-25) and 
starting a second pre-defined sequence of one or more second injectable events (Col 35, lines 26-28), wherein a user operates the system to monitor the group training exercise (Col 34, line 55; the system monitors the training exercises).
While the cited claims of the ‘335 patent are separate embodiments, one of ordinary skill in the art would have found them obvious to combine as the features are known processes that can be added using the known technique of coding the steps to improve the base computing system/central processing station and thereby makes the features integral within one embodiment to provide the users the benefits of all of the claimed features.
The ‘215 patent is silent on the teachings of a control station coupled to the trainee operated media devices, the control station comprising a user display and a user operated control device. However, the Sadeh reference provides a teaching of a control station coupled to the trainee operated media devices (Paragraph 0067; communications networks 1009 connects the host computer and administrator clients to the plurality of user devices (trainee operated media devices)), the control station comprising a user display (Paragraph 0047 teaches the administrator client includes a user interface which includes displays per paragraph 0073) and a user operated control device (Paragraph 0047; Fig 1, Ref 35; Administrator client).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘215 patent with the features of a control station with a display and control device and a network connection of the control station and the trainee/user devices, as taught by Sadeh, as the reference and the patent are directed to cybersecurity training systems, in order to provide an instructor/administrator the ability to oversee the trainee training and exercises and provide updates and edits to the training.
With regards to claim 3 of the instant application, claims 2 and 7 of the ‘215 patent provides a teaching of wherein: evaluating performance of the trainee group comprises: determining an action taken is one of correct and not correct based on an injected event (Col 35, lines 48-50); wherein controlling subsequent execution of the group training exercise further comprises changing a state of the virtual network based on the actions taken (Col 35, lines 27-28).
The ‘215 patent is silent to the teachings of performing a first evaluation in real-time during execution of the executing group training exercise and a second evaluation after completion of the group training exercise. However, the Sadeh reference provides a teaching of performing a first evaluation in real-time during execution of the executing group training exercise (Paragraphs 0080, 0082 teach the system performs regular assessments including pushing quizzes during a training exercise) and a second evaluation after completion of the group training exercise (Paragraphs 0080, 0082 teach the system performs regular assessments, thus a plurality of assessments which would include a second evaluation, after completion of the exercises).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘215 patent with the features of performing regular assessments of the users during and after completion of training exercises, as taught by Sadeh, as the reference and the patent are directed to cybersecurity training systems, in order to provide an instructor/administrator the ability to evaluate user performance and improve user training and education.
With regards to claim 12 of the instant application, claim 2 of the ‘215 patent provides a teaching of wherein the adaptation comprises a change of state of the virtual network (Col 35, lines 27-28)
With regards to claim 13 of the instant application, claim 14 of the ‘215 patent provides a teaching of wherein the central processor system generates, and the virtual network comprises, personnel virtual objects as animated avatars of each trainee of the group of trainees (Col 36, lines 12-15)
With regards to claim 15 of the instant application, claims 1, 4, and 11 of the ‘215 patent provides a teaching of a non-transitory, computer-readable storage medium comprising instructions for implementing an adaptive group training exercise, wherein a processor executes the instructions to: 
access a virtual system (Col 34, line 62) and initiate a group training exercise for training a trainee group comprising one or more trainees (Col 34, lines 64-66; Col 35, lines 5-8; plurality of trainee media devices having a loaded and executed group training exercise), 
the group training exercise comprising one or more challenges to the virtual system (Col 35, line 9), 
each of the one or more challenges comprising a pre-defined sequence including one or more injectable events (Col 35, lines 9-12); 
control subsequent execution of the group training exercise comprising injecting the injectable events (Col 35, lines 33-36; adding (injecting) injectable events); and 
evaluate performance of the trainee group during the subsequent execution of the group training exercise (Col 35, lines 16-17), comprising: 
analyzing actions taken by the trainee group in response to each of the injections (Col 36, lines 1-2; analyzing trainee audio (actions)), and 
attributing one or more of the actions taken to a trainee (Col 36, line 3-4).
While the cited claims of the ‘215 patent are separate embodiments, one of ordinary skill in the art would have found them obvious to combine as the features are known processes that can be added using the known technique of coding the steps to improve the base computing system/central processing station and thereby makes the features integral within one embodiment to provide the users the benefits of all of the claimed features.
With regards to claim 17 of the instant application, claims 1, 2, 4, and 9 of the ‘215 patent provides a teaching of a method, implemented by a central processor station (Col 34, lines 58; the processors) in communication with one or more media devices under operation of individual trainees (Col 34, line 65 - Col 35, line 4; communication between the virtual machines on the trainee media devices and the processor), for evaluating collective expertise of a group of trainees, comprising: 
the central processor station (Col 34, lines 58; the processors) generating a virtual training program comprising a virtual network (Col 34, line 62); 
deploying software agents configured to access data captured by trainee group sensors and from native sensors installed on the trainee operated media devices (Col 35, lines 57-61); 
initiating a group training exercise, corresponding to the virtual training program, for two or more trainees (Col 34, lines 64-66; Col 35, lines 5-8; plurality of trainee media devices having a loaded and executed group training exercise), 
the group training exercise comprising one or more challenges (Col 35, line 9), 
each of the one or more challenges comprising a first pre-defined sequence of one or more injectable events (Col 35, lines 9-12),
controlling a subsequent execution of the group training exercise comprising injecting the injectable events (Col 35, lines 33-36; adding (injecting) injectable events); 
executing a collective performance evaluation of the trainee group during the subsequent execution of the group training exercise (Col 35, lines 16-17); and 
based on the collective performance evaluation, automatically and in real-time during the subsequent execution of the group training exercise, adapting the group training exercise (Col 35, lines 18-19; see also Col 35, lines 20-22) comprising: 
stopping the first pre-defined sequence (Col 35, lines 24-25), and 
starting a second pre-defined sequence of one or more second injectable events (Col 35, lines 26-28).
While the cited claims of the ‘215 patent are separate embodiments, one of ordinary skill in the art would have found them obvious to combine as the features are known processes that can be added using the known technique of coding the steps to improve the base computing system/central processing station and thereby makes the features integral within one embodiment to provide the users the benefits of all of the claimed features.
The ‘215 patent is silent to the teachings of the first pre-defined sequence corresponding to a first pre-defined state of the virtual network; providing a visual display of the group training exercise at a control station in communication with the central processor station, the control station comprising a user display and a user operated control device; and the second pre-defined sequence corresponding to a second pre-defined state of the virtual network. However, the Sadeh reference provides a teaching of a cybersecurity training system including the first pre-defined sequence corresponding to a first pre-defined state of the virtual network (Paragraphs 0043, 0059 teach the system includes contextual and attribute data for a training intervention which can include a type of cyber security attack and starting or changing the attack thereby changing the state/status of the system upon a first intervention); providing a visual display of the group training exercise at a control station in communication with the central processor station (Abstract; Paragraphs 0045, 0048 teach the system includes interface for the administrator to view, edit, and evaluate users (trainee) performance within the training and exercises; Paragraph 0067 teaches the admin clients, central host system, and central storage system are connected by the communication network), the control station comprising a user display (Paragraph 0047 teaches the administrator client includes a user interface which includes displays per paragraph 0073) and a user operated control device (Paragraph 0047; Fig 1, Ref 35; Administrator client); and the second pre-defined sequence corresponding to a second pre-defined state of the virtual network (Paragraphs 0043, 0059 teach the system includes contextual and attribute data for a training intervention which can include a type of cyber security attack and starting or changing the attack thereby changing the state/status of the system upon a second intervention as the prior art teaches the administrator can perform multiple interventions and update the interventions while a user is completing the training).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘215 patent with the features of a plurality of trainee devices, contextual and status data for training interventions, a control station with a display and control device, and a network connection of the central systems and the trainee/user devices, as taught by Sadeh, as the reference and the patent are directed to cybersecurity training systems, in order to provide an instructor/administrator the ability to oversee the trainee training and exercises and provide updates and edits to the training. One of ordinary skill in the art would have found it obvious to use the contextual data with the training interventions as part of the training sequences to establish the state/status of the training system (i.e. under attack or a type of attack) and using the plurality of training devices as part of the system connected via the communication network. Upon such modifications, the system would include the first pre-defined sequence corresponding to a first pre-defined state of the virtual network; providing a visual display of the group training exercise at a control station in communication with the central processor station, the control station comprising a user display and a user operated control device; and the second pre-defined sequence corresponding to a second pre-defined state of the virtual network.
With regards to claim 19 of the instant application, claims 1, 2, and 7 of the ‘215 patent provides a teaching of a non-transitory computer-readable storage medium comprising machine instructions, executable by a processor (Col 34, lines 58; the processors) for initiating, controlling, and adapting a group training exercise, and for evaluating collective expertise of a group of trainees performing the group training exercise (Col 34, lines 55-57), wherein the processor: 
generates a virtual training program comprising a virtual network having one or more pre-defined states (Col 34, line 62); 
deploys software agents configured to access data captured by trainee group sensors and from native sensors installed on trainee operated media devices in communication with the processor (Col 35, lines 57-61); 
initiates a group training exercise for two or more trainees (Col 34, lines 64-66; Col 35, lines 5-8; plurality of trainee media devices having a loaded and executed group training exercise), 
the group training exercise comprising one or more challenges (Col 35, line 9), 
each of the one or more challenges comprising a first pre-defined sequence of one or more injectable events (Col 35, lines 9-12), 
controls a subsequent execution of the group training exercise comprising injecting the injectable events (Col 35, lines 33-36; adding (injecting) injectable events); 
executes a collective performance evaluation of the trainee group during the subsequent execution of the group training exercise (Col 35, lines 16-17); and 
based on the collective performance evaluation, automatically and in real-time during the subsequent execution of the group training exercise, adapts the group training exercise (Col 35, lines 18-19; see also Col 35, lines 20-22), wherein the processor: 
stops the first pre-defined sequence (Col 35, lines 24-25), and 
starts a second pre-defined sequence of one or more second injectable events (Col 35, lines 26-28).
The ‘215 patent is silent on the teachings of the first pre-defined sequence corresponding to a first pre-defined state of the virtual network; provides a visual display of the group training exercise at a control station in communication with the processor, the control station comprising a user display and a user operated control device; and the second pre-defined sequence corresponding to a second pre-defined state of the virtual network. However, the Sadeh reference provides a teaching of a cybersecurity training system including having one or more pre-defined state (Paragraphs 0043, 0059 teach the system includes contextual and attribute data for a training intervention which can include a type of cyber security attack and starting or changing the attack thereby having a plurality of training and system states); the first pre-defined sequence corresponding to a first pre-defined state of the virtual network (Paragraphs 0043, 0059 teach the system includes contextual and attribute data for a training intervention which can include a type of cyber security attack and starting or changing the attack thereby changing the state/status of the system upon a first intervention); provides a visual display of the group training exercise at a control station in communication with the processor (Abstract; Paragraphs 0045, 0048 teach the system includes interface for the administrator to view, edit, and evaluate users (trainee) performance within the training and exercises; Paragraph 0067 teaches the admin clients, central host system, and central storage system are connected by the communication network), the control station comprising a user display (Paragraph 0047 teaches the administrator client includes a user interface which includes displays per paragraph 0073) and a user operated control device (Paragraph 0047; Fig 1, Ref 35; Administrator client); and the second pre-defined sequence corresponding to a second pre-defined state of the virtual network (Paragraphs 0043, 0059 teach the system includes contextual and attribute data for a training intervention which can include a type of cyber security attack and starting or changing the attack thereby changing the state/status of the system upon a second intervention as the prior art teaches the administrator can perform multiple interventions and update the interventions while a user is completing the training).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘215 patent with the features of a plurality of states based on editing the contextual data and training attributes, contextual and status data for training interventions, a control station with a display and control device, and a network connection of the central systems and the trainee/user devices, as taught by Sadeh, as the reference and the patent are directed to cybersecurity training systems, in order to provide an instructor/administrator the ability to oversee the trainee training and exercises and provide updates and edits to the training. One of ordinary skill in the art would have found it obvious to use the contextual data with the training interventions as part of the training sequences to establish the state/status of the training system (i.e. under attack or a type of attack) and using the plurality of training devices as part of the system connected via the communication network. Upon such modifications, the system would include the first pre-defined sequence corresponding to a first pre-defined state of the virtual network; provides a visual display of the group training exercise at a control station in communication with the processor, the control station comprising a user display and a user operated control device; and the second pre-defined sequence corresponding to a second pre-defined state of the virtual network.

Allowable Subject Matter
Claims 6, 7, 10, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Accordingly, claims 3-4, 6-7, 10-11, 14, 16, and 18-20 are objected to and claims 1-5, 8-9, 12-13, and 15-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715